EXHIBIT CERTIFICATE OF OWNERSHIP AND MERGER MERGING BARZEL INDUSTRIES INC. WITH AND INTO NOVAMERICAN STEEL INC. PURSUANT TO SECTION GENERAL CORPORATION LAW OF THE STATE OF DELAWARE Novamerican Steel Inc., a Delaware corporation, hereby certifies as follows: FIRST:Novamerican Steel Inc. (the “Corporation”) has been incorporated and is existing under the General Corporation Law of the State of Delaware (the “DGCL”). SECOND:Barzel Industries Inc., a Delaware corporation (the “Subsidiary”), has been incorporated and is existing under the DGCL. THIRD:The Corporation owns all of the outstanding shares of each class of capital stock of the Subsidiary, and is the parent corporation of the Subsidiary. FOURTH:The Board of Directors of the Corporation (the “Board”) has determined to merge the Subsidiary with and into the Corporation pursuant to Section 253 of the DGCL. FIFTH:The Board duly adopted the following resolutions on January 19, 2009: WHEREAS, the Corporation owns all of the outstanding shares of the capital stock of
